Citation Nr: 1101506	
Decision Date: 01/13/11    Archive Date: 01/20/11

DOCKET NO.  06-03 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for prostate cancer, to 
include as a result of exposure to herbicides (Agent Orange).

2.  Entitlement to service connection for an acquired psychiatric 
disorder, claimed as depression, major depressive disorder, and 
as posttraumatic stress disorder (PTSD).

3.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers



WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1963 to June 1967.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from June 2004, September 2005, and December 2006 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Houston, Texas, which denied service connection 
for depression, TDIU, prostate cancer, and PTSD.  

In February the Veteran testified before the undersigned at a 
travel board hearing held at the RO.  Additional evidence was 
submitted with a signed waiver of RO review.  A transcript is of 
record.

In consideration of a recent Court decision, the Board has 
recharacterized the Veteran's psychiatric claim, as is now stated 
on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 
(2009) (the scope of a mental health disability claim includes 
any mental disability that may reasonably be encompassed by the 
claimant's description of the claim, reported symptoms, and the 
other information of record).

The issue of service connection for the loss of use of a 
creative organ has been raised by the record (December 
2005 substantive appeal), but has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over it, and it is 
referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.

REMAND

The Board observes that the Veteran submitted a summary of PTSD 
treatment he has received from a Vet Center in the form of a 
letter dated February 2007.  The counselor, Mr. C., indicated he 
has been providing treatment for the Veteran and that the Veteran 
has described his service in the Republic of Vietnam, to include 
fear of mortar attacks and sniper fire while there.  These Vet 
Center records are not in the claims file.  The Board 
acknowledges the RO's efforts to obtain them, such that it 
received 2 responses from that same Vet Center in July 2006 
denying that the facility had any records for this Veteran.  
Nonetheless, the February 2007 letter indicated the Veteran has 
been receiving treatment for his PTSD at that facility and that 
he has made statements describing his service in the Republic of 
Vietnam.  

Upon a complete review of the claims file that Board notes 
contradictory statements by the Veteran as to whether he had ever 
served in country in the Republic of Vietnam.  

In February 2010, at hearing before the undersigned, he stated he 
had not served in the Republic of Vietnam, and in a March 2008 
stressor statement he stated he had not landed in Vietnam; 
however, the May 2004 fee-based VA audio examination describes 
his service as combat service in Vietnam.  As well, numerous VA 
treatment reports begin with demographic information or a service 
history that list him as having had combat in Vietnam (see May 
2005, VA Mental Health assessment, combat, Vietnam, 1966 to 
1967), in addition to a May 2005 report of contact between 
himself and RO staff during which the Veteran stated he had been 
to Vietnam several times.  

Therefore, obtaining the Vet Center records is necessary for the 
development of both the prostate cancer and acquired psychiatric 
disorder claims.  


As well, VA published a final rule that amended its adjudication 
regulations governing service connection for PTSD by 
liberalizing, in certain circumstances, the evidentiary standard 
for establishing the required in-service stressor.  75 Fed. Reg. 
39843 (July 13, 2010).  

This revision adds to the types of PTSD claims that VA will 
accept through credible lay testimony alone as being sufficient 
to establish occurrence of an in-service stressor without 
undertaking other development to verify the Veteran's account.  

The primary effect of the amendment of 38 C.F.R. § 3.304(f) is 
the elimination of the requirement for corroborating evidence of 
a claimed in-service stressor if it is related to the Veteran's 
"fear of hostile military or terrorist activity."  In place of 
corroborating reported stressors, a medical opinion must instead 
be obtained from a VA, or VA contracted, psychiatrist or 
psychologist who must explicitly comment on the claimed stressor 
and state whether the stressors sufficiently support a diagnosis 
of PTSD.

The Board observes the Veteran's DD 214 indicates receipt of a 
Vietnam Service Medal.  Further his March 2008 stressor statement 
described seeing body bags and wounded soldiers and the smell of 
a plane that had returned from Vietnam.  See also November 2005 
stressor statement.

If any additional records from the Vet Center are received that 
show a current diagnosis of PTSD or any psychiatric disorder, 
then the RO should determine whether any additional development 
is warranted in light of the newly revised regulations, such as, 
for example, scheduling an examination or referring the file for 
an etiology opinion.  

Veteran's claim for entitlement to TDIU is inextricably 
intertwined with the claims seeking service connection for 
prostate cancer and acquired psychiatric disorder.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are 
"inextricable intertwined" when they are so closely tied together 
that a final Board decision on one issue cannot be rendered until 
the other issue has been considered).  Accordingly, the issues 
must be addressed together. 


Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request a 
properly completed VA Form 21-4142, 
Authorization and Consent to Release 
Information to the Department of Veterans 
Affairs, for any treatment records at Vet 
Center #711, 701 North Post Oak, Suite 102, 
Houston, Texas, 77024, that pertain to any 
acquired psychiatric disorder, to include 
PTSD or depression.  

a.  Document any attempts to obtain such 
records, to include any negative replies.  
Upon receipt of such releases, VA must take 
all appropriate steps to obtain the 
identified relevant records.  

b.  In the alternative, the Veteran should be 
informed that he may submit the records 
himself directly to VA.

2.  After review of the records, and if 
deemed necessary in light of the revised PTSD 
regulation, then schedule the Veteran for an 
examination to ascertain the existence and 
etiology of his claimed psychiatric disorder, 
to include PTSD and any other psychiatric 
disorder identified.  

a.  The claims file must be made available 
for review by the examiner, and the 
examination report must reflect that such 
review occurred.  Upon a review of the record 
and examination of the Veteran, the examiner 
should opine as to the following:

*	Is it at least as likely as not (50% or 
greater probability) that the Veteran's 
claimed PTSD is a result of a sufficient 
in-service stressor(s), one that is 
adequate to support a diagnosis of PTSD, 
and whether the symptoms are related to 
that claimed stressor(s)?

*	Is it at least as likely as not (50% or 
greater probability) that the diagnosed 
acquired psychiatric disorder is related 
to or aggravated by the Veteran's active 
duty service. 

b.  A rationale for any opinion advanced must 
be provided.

c.  If any opinion and supporting rationale 
cannot be provided without invoking processes 
relating to guesses or judgment based upon 
mere conjecture, the examiner should state 
whether the inability to provide a definitive 
opinion was due to a need for further 
information (with said needed information 
identified) or because the limits of medical 
knowledge had been exhausted regarding the 
etiology.  

3.  Then readjudicate the claims in light of 
any additional evidence obtained and in 
consideration of the amended psychiatric 
regulations.  If the disposition of the claim 
remains unfavorable, provide the Veteran and 
his representative a supplemental statement 
of the case and give them an opportunity to 
respond to it.  Thereafter, return the file 
to the Board for further appellate 
consideration.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JOHN Z. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



